RODERICK T. KENNEDY, Judge (specially concurring). KENNEDY, Judge (specially concurring). {14} I concur that absent the suppression of any evidence illegally obtained, the evidence presented at trial is sufficient to convict Defendant as charged. Any illegality that tainted the first entry onto Defendant’s premises and the later search of his premises under a search warrant obtained based on evidence gathered in that first entry is the subject of the dissent I have filed with the memorandum opinion also filed in this case. This special concurrence is subject to the reservations expressed in that dissent in which I stated that I believe that Defendant preserved his arguments that the initial entry to his premises was unlawful, that the illegality tainted the application for the search warrant, and that the warrant was therefore legally insufficient. Hence, if my dissent is correct, no evidence obtained from Defendant’s premises should have been admitted at trial.